Citation Nr: 1400080	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  13-06 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for breast cyst removal secondary to radiation exposure.  

2.  Entitlement to service connection for ear pain with itching, to include as secondary to service-connected sinusitis.  
	
3.  Entitlement to service connection for headaches with dizziness and weakness, to include as secondary to service-connected sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 
INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The Veteran served on active duty from February 1944 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues have been recharacterized to comport with the evidence of record. 


FINDINGS OF FACT

1.  A benign breast mass removed in 1952 is not related to service. 

2.  An ear disability has not been shown during the pendency of the appeal.

3.  Headaches are symptoms of the Veteran's service-connected sinusitis, which are already contemplated by a 30 percent disability rating under Diagnostic Code 6513.


CONCLUSIONS OF LAW

1.  The criteria for service connection for breast cyst removal secondary to radiation exposure have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for service connection for ear pain with itching, to include as secondary to service-connected sinusitis, have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2013). 

3.  The criteria for service connection for headaches with dizziness and weakness, to include as secondary to service-connected sinusitis, have not been met. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

Duties of Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

May 2009 and December 2008 letters satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a January 2013 statement of the case.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; she did not identify any outstanding private or VA treatment records pertinent to the appeal.  

A VA examination was not conducted because the evidence does not show that the claimed disabilities may be related to service or a service-connected disability.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case; any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Breast Cyst Removal

The Veteran seeks service connection for a breast cyst removal secondary to radiation exposure.  She contends that the claimed disability is caused by radiation exposure during service.

A March 2000 radiation assessment shows inservice radiation exposure. 

Service treatment records show no complaints, diagnosis, or treatment of a cyst.

Post-service VA medical records show that a benign breast mass was removed in 1952.  Medical records are otherwise silent as to the removal of a breast cyst.

To establish service connection, the Veteran must show that the breast cyst removal is causally related to an event or injury in service.  38 C.F.R. § 3.303.

Unlike cancer, a benign mass is not subject to presumptive service connection based on exposure to ionizing radiation.  See 38 C.F.R. § 3.311.

A cyst is a complex, internal medical condition that must be shown by competent medical evidence, so as to distinguish it from other internal conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  An opinion as its etiology is equally complex, especially given the Veteran's history of radiation exposure five years before the cyst was diagnosed.

The Veteran has not shown that she is qualified through education, training, or experience to offer medical diagnoses on complex, internal medical conditions.  Thus, she is not competent to self-diagnose a breast cyst or offer an opinion as to its etiology.  Her opinion in this regard is of no probative value.

There is no evidence to suggest that a benign mass in 1952 may be related to radiation exposure in 1947 or any other event or injury during service.

The preponderance of the evidence is against the claim for service connection for a breast cyst removal; there is no doubt to be resolved; and service connection is not warranted. 

An Ear Disability

The Veteran seeks service connection for ear pain and itching, to include as secondary to her service-connected sinusitis.

Service treatment records show no complaints, diagnosis, or treatment of an ear problem.

Post-service medical records show a history of ear pain, which the Veteran has attributed to sinusitis.  Records also show that she reported itchy skin, without reference to a specific area of the body, in December 2008.   

The record is absent lay or medical evidence of an ear disability, other than symptoms of pain and itching, during the pendency of the appeal.

Service connection may be granted for a disability that is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995). 

Pain and itching alone are not a disability for which service connection may be granted, and a current ear disability has not been shown during the pendency of the appeal.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The preponderance of the evidence is against the claim for service connection for an ear disability; there is no doubt to be resolved; and service connection is not warranted. 


Headaches

The Veteran seeks service connection for headaches with dizziness and weakness, to include as secondary to service-connected sinusitis.

Medical records show a history of headaches with dizziness and weakness. 

These symptoms are already contemplated by a 30 percent disability rating for sinusitis under Diagnostic Code 6513.

The rating schedule may not be employed as a vehicle for compensating the Veteran twice or more for the same symptomalogy since such a result would overcompensate her for the actual impairment of earning capacity and would constitute pyramiding.   38 U.S.C.A. § 1155; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The preponderance of the evidence is against the claim for service connection for headaches; there is no doubt to be resolved; and service connection is not warranted. 















ORDER

1.  Service connection for breast cyst removal secondary to radiation exposure is denied.  

2.  Service connection for ear pain with itching, to include as secondary to service-connected sinusitis is denied.  
	
3.  Service connection for headaches with dizziness and weakness, to include as secondary to service-connected sinusitis is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


